



Exhibit 10(e)


Form of


RESTRICTED STOCK AWARD AGREEMENT


under the


NEXTERA ENERGY, INC. AMENDED AND RESTATED 2011 LONG TERM
INCENTIVE PLAN


This Restricted Stock Award Agreement (“Agreement”), between NextEra Energy,
Inc. (hereinafter called the “Company”) and {{EMPLOYEENAME}} (hereinafter called
the “Grantee”) is dated {{GRANTDATE}}. All capitalized terms used in this
Agreement which are not defined herein shall have the meanings ascribed to such
terms in the NextEra Energy, Inc. Amended and Restated 2011 Long Term Incentive
Plan, as amended from time to time (the “Plan”).


1.    Grant of Restricted Stock Award. The Company hereby grants to the Grantee
{{AMTGRANTED}} shares of Stock, which shares (the “Awarded Shares”) shall be
subject to the restrictions set forth in sections 2, 3 and 4 hereof, as well as
all other terms and conditions set forth in this Agreement and in the Plan. The
par value of the Awarded Shares shall be deemed paid by the promise by the
Grantee to perform future Service to the Company or an Affiliate. Subject to the
terms of section 3(d) hereof, the Grantee shall have the right to receive
dividends on the Awarded Shares as and when paid.


2.    Vesting-Restrictions and Limitations. (a) Subject to the limitations and
other terms and conditions set forth in this Agreement and in the Plan, the
Awarded Shares shall vest, the Company shall remove all restrictions from the
Awarded Shares and the Grantee shall obtain unrestricted ownership of the
Awarded Shares in accordance with the schedule set forth below:


•
{{AMTVESTINGYR1}} shares on the later to occur of (i) {{VESTDATE1}}, or (ii) the
date on which the Committee makes the certification described in section 2(b)(i)
hereof (the “First Vest”);

•
{{AMTVESTINGYR2}} shares on the later to occur of (i) {{VESTDATE2}}, or (ii) the
date on which the Committee makes the certification described in section
2(b)(ii) hereof (the “Second Vest”); and

•
{{AMTVESTINGYR3}} shares on the later to occur of (i) {{VESTDATE3}}, or (ii) the
date on which the Committee makes the certification described in section
2(b)(iii) hereof (the “Final Vest”).



The period from the Grant Date of any Awarded Shares through the date
immediately preceding the date on which such Awarded Shares vest shall, with
respect to such Awarded Shares, be hereinafter referred to as the “Restricted
Period.”


(b)    Notwithstanding the provisions of section 2(a) hereof,


(i)    The First Vest shall be conditioned on, subject to and shall not occur
until certification by the Committee (by resolution or in such other manner as
the Committee deems appropriate) that the performance target established by the
Committee for purposes of this





--------------------------------------------------------------------------------






Agreement (such performance target being hereinafter referred to as the
“Performance Target”), for {{GRANTYR}} has been achieved. If the Committee does
not or cannot certify that the Performance Target has been achieved by December
31, {{1YRAFTERGRANT}}, then the Grantee shall forfeit the right to the Awarded
Shares subject to the First Vest, and such Awarded Shares shall be cancelled.


(ii)    The Second Vest shall be conditioned on, subject to and shall not occur
until certification by the Committee (by resolution or in such other manner as
the Committee deems appropriate) that the Performance Target for
{{1YRAFTERGRANT}} has been achieved. If the Committee does not or cannot certify
that the Performance Target has been achieved by December 31,
{{2YRSAFTERGRANT}}, then the Grantee shall forfeit the right to the Awarded
Shares subject to the Second Vest, and such Awarded Shares shall be cancelled.


(iii)    The Final Vest shall be conditioned on, subject to and shall not occur
until certification by the Committee (by resolution or in such other manner as
the Committee deems appropriate) that the Performance Target for
{{2YRSAFTERGRANT}} has been achieved. If the Committee does not or cannot
certify that the Performance Target has been achieved by December 31,
{{3YRSAFTERGRANT}}, then the Grantee shall forfeit the right to the Awarded
Shares subject to the Final Vest, and such Awarded Shares shall be cancelled.


(c)    Notwithstanding the provisions of sections 2(a), 2(b) and 4 hereof or any
other provision of this Agreement or the Plan, if (i) the Grantee is a party to
an Executive Retention Employment Agreement with the Company (as amended from
time to time, “Retention Agreement”) and has not waived his or her rights,
either entirely or in pertinent part, under such Retention Agreement, and (ii)
the Effective Date (as defined in the Retention Agreement) has occurred and the
Employment Period (as defined in the Retention Agreement) has commenced and has
not terminated pursuant to section 3(b) of the Retention Agreement then, so long
as the Grantee is then providing Service, the Awarded Shares shall vest upon a
Change of Control (as defined in the Retention Agreement), instead of in
accordance with the vesting schedule set forth in this section 2.


(d)    Notwithstanding the provisions of sections 2(a), 2(b) and 4 hereof or any
other provision of this Agreement or the Plan, if the Grantee is not a party to
a Retention Agreement with the Company upon the occurrence of a Change in
Control (as defined, as of the date hereof, in the Plan for all purposes of this
Agreement), and so long as the Grantee is still providing Service on the date of
such occurrence, 50% of the Awarded Shares shall vest upon such Change in
Control. The remainder of the Awarded Shares shall remain outstanding (on a
converted basis, if applicable) and shall remain subject to the terms and
conditions of the Plan. If the Grantee remains in Service from the date of a
Change in Control to the date of the first anniversary of such Change in
Control, or if prior to the first anniversary of such Change in Control, the
Grantee is involuntarily terminated other than for Cause or Disability, the 50%
of the Awarded Shares outstanding immediately prior to such Change in Control
that did not become vested at the time of such Change in Control shall vest on
the earlier of (a) the first anniversary of such Change in Control or (b) the
date on which the Grantee’s Service is terminated.














2





--------------------------------------------------------------------------------






(e)    If as a result of a Change of Control (as defined in the Retention
Agreement) or Change in Control, as applicable, the shares of Stock are
exchanged for or converted into a different form of equity security and/or the
right to receive other property (including cash), payment in respect of the
Awarded Shares shall, to the maximum extent practicable, be made in the same
form.


3.    Terms and Conditions. The Awarded Shares shall be registered in the name
of the Grantee effective on the Grant Date. The Company shall issue the Awarded
Shares either (i) in certificated form, subject to a restrictive legend
substantially in the form attached hereto as Exhibit “A” and stop transfer
instructions to its transfer agent, and shall provide for retention of custody
of the Awarded Shares prior to vesting and/or (ii) in the form of a book-entry
or direct registration, subject to restrictions and instructions of like effect.
Prior to vesting (and if the Awarded Shares have not theretofore been forfeited
in accordance herewith), the Grantee shall have the right to enjoy all
shareholder rights (including without limitation the right to receive dividends
(subject to forfeiture as more fully set forth below) and to vote the Awarded
Shares at all meetings of the shareholders of the Company at which holders of
Stock have the right to vote) with the exception that:


(a)
The Grantee shall not be entitled to delivery of unrestricted shares until
vesting.



(b)
The Grantee may not sell, transfer, assign, pledge or otherwise encumber or
dispose of the Awarded Shares prior to vesting.



(c)
In addition to the provisions set forth in section 4 hereof, a breach by the
Grantee of the terms and conditions set forth in this Agreement shall result in
the immediate forfeiture of all then unvested Awarded Shares.



(d)
Notwithstanding anything herein to the contrary, if all or a portion of the
Awarded Shares do not vest, whether upon the termination of the Grantee’s
Service (including without limitation Service to any successors to the Company
or an Affiliate), or otherwise (including without limitation if the Company
fails to meet one or more Performance Targets established as described in
section 2(b) hereof or if the Grantee breaches any provision hereof, including
without limitation the provisions of section 9 hereof), all dividends paid to
the Grantee on Awarded Shares which have not vested (and which shall not
thereafter vest in accordance with section 4 hereof) shall be forfeited, and
shall be repaid to the Company within thirty (30) days after the date on which
the Grantee’s obligation to repay such dividends accrues. For purposes hereof,
such obligation to repay such dividends shall accrue (1) on such date as the
Committee establishes that a Performance Target has not been met, as to all
dividends paid on Awarded Shares which are forfeited due to failure to meet such
Performance Target; (2) on the date of termination of Service, as to all
dividends paid on Awarded Shares which are forfeited upon such termination of
Service; and (3) upon forfeiture of unvested Awarded Shares upon a breach by the
Grantee of the terms and conditions set forth in this Agreement (including
without limitation any such forfeiture occurring after termination of Service).



4.    Termination of Service. Except as otherwise set forth herein, with respect
to any Awarded Shares, the Grantee must remain in continuous Service (including
to any successors to








3





--------------------------------------------------------------------------------






the Company or an Affiliate) from the effective date of this Agreement through
the relevant vesting date for such Awarded Shares as set forth in (or determined
in accordance with) section 2 hereof in order for such Awarded Shares to vest
and in order to retain the dividends paid prior to vesting with respect to such
Awarded Shares. Except as otherwise set forth (a) herein, (b) in the Plan in
connection with a Change in Control if the Grantee is not a party to a Retention
Agreement, or (c) in a Retention Agreement to which the Grantee is a party in
connection with a Change of Control (as defined in such Retention Agreement), in
the event that the Grantee’s Service (including to any successors to the Company
or an Affiliate) terminates for any reason (or converts to inactive status in
the manner specified in Section 4(b) hereof) prior to vesting, his or her rights
hereunder shall be determined as follows:


(a)
If the Grantee’s termination of Service is due to resignation, discharge, or
retirement prior to age 65 not meeting the condition set forth in section 4(d)
hereof, all rights to Awarded Shares not theretofore vested (including without
limitation rights to dividends not theretofore paid and rights to retain
dividends on Awarded Shares which have not theretofore vested, as more fully set
forth in section 3(d) hereof) under this Agreement shall be immediately
forfeited. Forfeited dividends shall be repaid to the Company within thirty (30)
days after the Grantee’s termination of Service.



(b)
If the Grantee’s termination of Service is due to Disability or death, or if the
Grantee converts to inactive employee status on account of a determination of
such Grantee’s total and permanent Disability under any long-term disability
plan of the Company or an Affiliate (a “Disability Plan”), the then-unvested
portion of the Awarded Shares shall vest (1) in the case of the Grantee’s
Disability, on the vesting schedule and otherwise in accordance with the terms
and conditions (including without limitation satisfaction of the applicable
Performance Targets) set forth in section 2 hereof, notwithstanding that the
Grantee’s Service shall have previously terminated or the Grantee has converted
to inactive employee status on account of Disability under any Disability Plan,
and (2) in the case of the Grantee’s death, upon such termination of Service
(treating the applicable Performance Targets in section 2 hereof as having been
achieved).



(c)
If the Grantee’s termination of Service is due to retirement on or after age 65
not meeting the condition set forth in section 4(d) hereof, a pro rata share of
the then-unvested portion of the Awarded Shares (determined as follows: (A) with
respect to any unvested Awarded Shares included in the First Vest, the product
of (x) the quotient (which shall not exceed 1.0) of (I) the total number of full
days of the Grantee’s Service completed during the Restricted Period divided by
(II) 365, multiplied by (y) such unvested portion of the Awarded Shares, and
rounded to the nearest share of Stock; (B) with respect to any unvested Awarded
Shares included in the Second Vest, the product of (x) the quotient (which shall
not exceed 1.0) of (I) the total number of full days of the Grantee’s Service
completed during the Restricted Period divided by (II) 730, multiplied by (y)
such unvested portion of the Awarded Shares, and rounded to the nearest share of
Stock; and (C) with respect to any unvested Awarded Shares included in the Final
Vest, the product of (x) the quotient (which shall not exceed 1.0) of (I) the
total number of full days of the Grantee’s Service completed during the
Restricted Period divided









4





--------------------------------------------------------------------------------






by (II) 1,095, multiplied by (y) such unvested portion of the Awarded Shares,
and rounded to the nearest share of Stock) shall vest on the vesting schedule
and otherwise in accordance with the terms and conditions (including without
limitation satisfaction of the applicable Performance Targets) set forth in
section 2 hereof, notwithstanding that the Grantee’s Service shall have
previously terminated. For purposes of this section 4(c), 0.5 of a share of
Stock shall be rounded up to the nearest share. Notwithstanding the foregoing,
if, after termination of Service but prior to vesting of all or any portion of
the Awarded Shares, the Grantee breaches any provision hereof, including without
limitation the provisions of section 9 hereof, the Grantee shall immediately
forfeit all rights to the then-unvested Awarded Shares and any dividends
theretofore paid on such then-unvested Awarded Shares. Forfeited dividends shall
be repaid to the Company within thirty (30) days after the date on which the
Grantee’s obligation to repay such dividends accrues.


(d)
If the Grantee’s termination of Service is due to retirement on or after age 50,
and if, but only if, such retirement is evidenced by a writing which
specifically acknowledges that this provision shall apply to such retirement and
is executed by the Company’s chief executive officer (or, if the Grantee is an
executive officer, by a member of the Committee or the chief executive officer
at the direction of the Committee, other than with respect to himself), the
then-unvested portion of the Awarded Shares shall vest on the vesting schedule
and otherwise in accordance with the terms and conditions (including without
limitation satisfaction of the applicable Performance Targets) set forth in
section 2 hereof, notwithstanding that the Grantee’s Service shall have
previously terminated. Notwithstanding the foregoing, if, after termination of
Service but prior to vesting of all or a portion of the Awarded Shares, the
Grantee breaches any provision hereof, including without limitation the
provisions of section 9 hereof, the Grantee shall immediately forfeit all rights
to the then-unvested Awarded Shares and any dividends theretofore paid on such
then-unvested Awarded Shares. Forfeited dividends shall be repaid to the Company
within thirty (30) days after the date on which the Grantee’s obligation to
repay such dividends accrues.



(e)
If the Grantee's Service is terminated prior to vesting of all or a portion of
the Awarded Shares for any reason other than as set forth in sections 4(a), (b),
(c), and (d) hereof, or if an ambiguity exists as to the interpretation of those
sections, the Committee shall determine whether the Grantee's then-unvested
Awarded Shares shall be forfeited or whether the Grantee shall be entitled to
full vesting or pro rata vesting as set forth above based upon completed days of
service during the Restricted Period, and any Awarded Shares which may vest
shall do so on the vesting schedule and otherwise in accordance with the terms
and conditions (including without limitation satisfaction of the applicable
Performance Targets) set forth in section 2 hereof, notwithstanding that the
Grantee’s Service shall have previously terminated. Notwithstanding the
foregoing, if, after termination of Service but prior to vesting of all or a
portion of the Awarded Shares, the Grantee breaches any provision hereof,
including without limitation the provisions of section 9 hereof, the Grantee
shall immediately forfeit all rights to the then-unvested Awarded Shares and any
dividends theretofore paid on such then-











5





--------------------------------------------------------------------------------






unvested Awarded Shares. Forfeited dividends shall be repaid to the Company
within thirty (30) days after the date on which the Grantee’s obligation to
repay such dividends accrues.


5.    Income Taxes. The Grantee shall notify the Company immediately of any
election made with respect to this Agreement under Section 83(b) of the Internal
Revenue Code of 1986, as amended. Upon vesting and delivery of Awarded Shares to
the Grantee, the Company shall have the right to withhold from any such
distribution, in order to meet the Company’s obligations for the payment of
withholding taxes, shares of Stock with a Fair Market Value equal to the minimum
statutory withholding for taxes (including federal and state income taxes and
payroll taxes applicable to the supplemental taxable income relating to such
distribution) and any other tax liabilities for which the Company has an
obligation relating to such distribution.


6.    Nonassignability. The Grantee's rights and interest in the Awarded Shares
may not be sold, transferred, assigned, pledged, exchanged, hypothecated or
otherwise disposed of prior to vesting except by will or the laws of descent and
distribution.


7.    Effect Upon Employment. This Agreement is not to be construed as giving
any right to the Grantee for continuous employment by the Company or a
Subsidiary or other Affiliate. The Company and its Subsidiaries and other
Affiliates retain the right to terminate the Grantee at will and with or without
cause at any time (subject to any rights the Grantee may have under the
Grantee’s Retention Agreement).


8.    Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the Company and the Grantee and their respective heirs,
successors and assigns.


9.    Protective Covenants. In consideration of the Awarded Shares granted under
this Agreement, the Grantee covenants and agrees as follows: (the “Protective
Covenants”):


(a)
During the Grantee's Service with the Company, and for a two-year period
following the termination of the Grantee's Service with the Company, the Grantee
agrees not to (i) compete or attempt to compete for, or act as a broker or
otherwise participate in, any projects in which the Company has at any time done
any work or undertaken any development efforts, or (ii) directly or indirectly
solicit any of the Company’s customers, vendors, contractors, agents, or any
other parties with which the Company has an existing or prospective business
relationship, for the benefit of the Grantee or for the benefit of any third
party, nor shall the Grantee accept consideration or negotiate or enter into
agreements with such parties for the benefit of the Grantee or any third party.



(b)
During the Grantee's Service with the Company, and for a two-year period
following the termination of the Grantee's Service with the Company, the Grantee
shall not, directly or indirectly, on behalf of the Grantee or for any other
business, person or entity, entice, induce or solicit or attempt to entice,
induce or solicit any employee of the Company or its Subsidiaries or other
Affiliates to leave the Company's employ (or the employ of such Subsidiary or
other Affiliate) or to hire or to cause any employee of the Company to become
employed for any reason whatsoever.









6





--------------------------------------------------------------------------------








(c)
The Grantee shall not, at any time or in any way, disparage the Company or its
current or former officers, directors, and employees, orally or in writing, or
make any statements that may be derogatory or detrimental to the Company’s good
name or business reputation.



(d)
The Grantee acknowledges that the Company would not have an adequate remedy at
law for monetary damages if the Grantee breaches these Protective Covenants.
Therefore, in addition to all remedies to which the Company may be entitled for
a breach or threatened breach of these Protective Covenants, including but not
limited to monetary damages, the Company shall be entitled to specific
enforcement of these Protective Covenants and to injunctive or other equitable
relief as a remedy for a breach or threatened breach. In addition, upon any
breach of these Protective Covenants or any separate confidentiality agreement
or confidentiality provision between the Company and the Grantee, all the
Grantee’s rights to receive theretofore unvested Awarded Shares and dividends
relating thereto under this Agreement shall be forfeited.



(e)
For purposes of this section 9, the term “Company” shall include all
Subsidiaries and other Affiliates of the Company (such Subsidiaries and other
Affiliates being hereinafter referred to as the “NextEra Entities”). The Company
and the Grantee agree that each of the NextEra Entities is an intended
third-party beneficiary of this section 9, and further agree that each of the
NextEra Entities is entitled to enforce the provisions of this section 9 in
accordance with its terms.



(f)
Notwithstanding anything to the contrary contained in this Agreement, the terms
of these Protective Covenants shall survive the termination of this Agreement
and shall remain in effect.



10.    Incorporation of Plan's Terms; Other Governing Provisions. This Agreement
is made under and subject to the provisions of the Plan, and all the provisions
of the Plan are also provisions of this Agreement, provided, however, (a) if
there is a difference or conflict between the provisions of this Agreement and
the mandatory provisions of the Plan, such mandatory provisions of the Plan
shall govern, (b) if there is a difference or conflict between the provisions of
this Agreement and the non-mandatory provisions of the Plan, the provisions of
this Agreement shall govern, and (c) if there is a difference or conflict
between the provisions of this Agreement and/or a provision of the Plan with a
provision of a Retention Agreement, such provision of such Retention Agreement
shall govern. Any Retention Agreement constitutes “another agreement with the
Grantee” within the meaning of the Plan (including without limitation sections
17.3 and 17.4 thereof). The Company and Committee retain all authority and
powers granted by the Plan and not expressly limited by this Agreement. The
Grantee acknowledges that he or she may not and shall not rely on any statement
of account or other communication or document issued in connection with the Plan
other than the Plan, this Agreement, and any document signed by an authorized
representative of the Company that is designated as an amendment of the Plan or
this Agreement.


11.    Interpretation. The Committee shall have the authority to interpret and
construe all provisions of this Agreement, and any such interpretation or
construction, and any other








7





--------------------------------------------------------------------------------






determination contemplated to be made under the Plan or this Agreement, by the
Committee shall be final, binding and conclusive, absent manifest error.


12.    Governing Law/Jurisdiction/Waiver of Jury Trial. This Agreement shall be
construed and interpreted in accordance with the laws of the State of Florida,
without regard to its conflict of laws principles. All suits, actions, and
proceedings relating to this Agreement or the Plan shall be brought only in the
courts of the State of Florida located in Palm Beach County or in the United
States District Court for the Southern District of Florida in West Palm Beach,
Florida. The Company and the Grantee hereby consent to the personal jurisdiction
of the courts described in this section 12 for the purpose of all suits,
actions, and proceedings relating to the Agreement or the Plan. The Company and
the Grantee each waive all objections to venue and to all claims that a court
chosen in accordance with this section 12 is improper based on a venue or a
forum non conveniens claim.


TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL
BY JURY IN RESPECT OF ANY PROCEEDING, LITIGATION OR COUNTERCLAIM BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.


13.    Amendment. This Agreement may be amended, in whole or in part and in any
manner not inconsistent with the provisions of the Plan, at any time and from
time to time, by written agreement between the Company and the Grantee.


14.    Adjustments. If the number of outstanding shares of Stock is increased or
decreased or the shares of Stock are changed into or exchanged for a different
number of shares or kind of capital stock or other securities of the Company on
account of any recapitalization, reclassification, stock split, reverse stock
split, spin-off, combination of stock, exchange of stock, stock dividend or
other distribution payable in capital stock, or other increase or decrease in
shares of Stock effected without receipt of consideration by the Company, then
the number of Awarded Shares shall be adjusted proportionately. No adjustment
shall be made in connection with the payment by the Company of any cash dividend
on its Stock or in connection with the issuance by the Company of any warrants,
rights, or options to acquire additional shares of Stock or of securities
convertible into Stock.


15.    Data Privacy. By entering into this Agreement, the Grantee: (i)
authorizes the Company or any of the NextEra Entities, and any agent of the
Company or any of the NextEra Entities administering the Plan or providing Plan
recordkeeping services, to disclose to the Company or any of the NextEra
Entities such information and data as the Company or any such NextEra Entities
shall reasonably request in order to facilitate the administration of this
Agreement; and (ii) authorizes the Company or any of the NextEra Entities to
store and transmit such information in electronic form, provided such
information is appropriately safeguarded in accordance with Company policy.


By signing this Agreement, the Grantee accepts and agrees to all of the
foregoing terms and provisions and to all the terms and provisions of the Plan
incorporated herein by reference and confirms that the Grantee has received a
copy of the Plan.








8





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.






NEXTERA ENERGY, INC.
 
 
 
 
 
 
Grantee





































































9





--------------------------------------------------------------------------------






Exhibit “A”




LEGEND TO BE PLACED ON STOCK CERTIFICATE


The shares represented by this certificate are subject to the provisions of the
NextEra Energy, Inc. Amended and Restated 2011 Long Term Incentive Plan (the
“Plan”) and a Restricted Stock Award Agreement (the “Agreement”) between the
holder hereof and NextEra Energy, Inc. and may not be sold or transferred except
in accordance therewith. Copies of the Plan and Agreement are kept on file by
the Executive Services Department of NextEra Energy, Inc.












































































10



